Citation Nr: 0532843	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for vestibular 
dysfunction.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for nausea and 
vomiting.

6.  Entitlement to service connection for sweating.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for loss of stamina.

9.  Entitlement to service connection for inability to 
concentrate.

10.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1963 to April 1965.  
He had prior active duty for training (ACDUTRA) from May 1962 
to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied service connection for 
headaches and depression.  Also on appeal is a January 2000 
rating decision which denied service connection for 
vestibular dysfunction with vertigo, headaches, dizziness, 
nausea and vomiting, sweating, fatigue, loss of stamina, 
inability to concentrate, and denied entitlement for 
individual unemployability (TDIU).

During the course of this appeal, the veteran's claims file 
was transferred to the RO in Reno, Nevada, pursuant to the 
veteran's change of address.  This case was previously before 
the Board in May 2004 when it was remanded for additional 
development.  The requested development has been partially 
completed.  Unfortunately, with regard to the issue of 
service connection for headaches another remand is required.  
This issue, as well as the issue of entitlement to TDIU will 
be discussed below in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Vestibular disorder is not shown in service or in the 
first postservice year, and is not shown by competent medical 
evidence to be related to service or any incident of service.

3.  A chronic psychiatric disorder is not shown in service or 
in the first postservice year, and is not shown by the 
competent medical evidence to be related to service or to a 
service connected disability.

4.  The competent medical evidence does not relate dizziness, 
nausea and vomiting, sweating, fatigue, loss of stamina, and 
inability to concentrate to active service or to any service-
connected disability.


CONCLUSIONS OF LAW

1.  Vestibular dysfunction with dizziness, nausea and 
vomiting, sweating, fatigue, loss of stamina and inability to 
concentrate, were not incurred in service and may not be 
presumed incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  Major depression was not incurred in service, may not be 
presumed incurred therein, and is not due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The enlistment examination in May 1962 prior to the veteran's 
period of ACDUTRA shows no abnormalities and that he was in 
good physical health.  In June he was diagnosed with 
"functional headaches" in the temporal area developing 
toward the end of the day.  He stated that his mind would go 
blank and he could not remember anything.  This happened 
several times a day.  He was diagnosed with an anxiety 
reaction.  On release from ACDUTRA in November he was 
reexamined and found normal on clinical evaluation which 
noted birthmarks as his only abnormality.

Examination of the veteran in April 1963 on induction into 
his period of active duty again showed no abnormalities with 
the exception of birthmarks.  In July he was treated for 
headaches with dizziness.  The diagnosis was tension 
headaches and deafness in his right ear since childhood.  A 
July Medical Board determined that although he had bilateral 
deafness his job did not require good hearing.  In December 
he was treated for stomach cramps and vomiting.  The 
impression was gastroenteritis.  In February 1964 he was 
treated in a hospital emergency room for simple drunkenness.  
In May, he experienced headaches and dizziness following a 
vaccination.  On separation examination in February 1965 
there were no abnormalities on clinical examination except 
for skin problems, now identified as moles.  His only defects 
were myopic astigmatism and deafness, secondary to 
degeneration of the acoustic nerve, cause unknown.

Following service, the veteran was provided a VA examination 
in June 1966 pursuant to his claim for hearing loss.  He 
indicated that he had had no treatment since discharge.  With 
the exception of his hearing, there were no abnormalities 
noted.  The diagnosis was defective hearing.  A VA ENT 
examination was also provided to further evaluate his ear 
complaints.  He denied any history of vertigo, but indicated 
a history of exposure to heavy gunfire from howitzer cannons 
while on maneuvers in Germany.  

In an August 1966 rating decision, the veteran was granted 
service connection for defective hearing in the right ear 
with tinnitus.

In February 1998, the veteran filed a claim for service 
connection for a chronic headache condition which he claimed 
began while on active duty.  He also filed a claim for 
service connection for chronic depression.  

In an April 1998 VA ENT examination, the veteran complained 
of vertigo, dizziness, buzzing, tinnitus, and noises in both 
ears.  The diagnosis was severe tinnitus, buzzing, ringing 
and loss of hearing with headaches and imbalance present in 
both ears.

Records of D. Shapiro, M.D., show that the veteran was seen 
in July 1998 regarding his headaches.  He describe a history 
of chronically persistent headaches that he attributed to 
acoustic trauma in the military.  Dr. Shapiro wrote that he 
assured the veteran that this was not the case.  "If there 
is any etiologic relationship in regard to these headaches it 
would appear to be a stress-mediated mechanism related to the 
work setting.  In any regard, the headaches that he describes 
[are] certainly not symptomatic of a physical disease process 
and is either a muscle contraction or common migraine 
headache or, most likely, a combination of the two."  

A November 1998 letter from Dr. Kidder discussed the recent 
results of vestibular testing.  Based on the veteran's 
reported history of a loss of consciousness while on 
maneuvers in 1962, Dr. Kidder stated that the veteran may 
have suffered a cochlear and vestibular loss due to some 
event, either a vascular event involving the 
chochleovestibular artery or head trauma.  He added that he 
did not have complete information and was trying to 
reconstruct a plausible explanation.  He wrote that the 
veteran told him that he had claimed these symptoms for 20 
years.  

In March 1999, the veteran was evaluated for possible 
participation in a chronic pain management treatment program.  
He presented with a complex history of chronic headaches over 
twenty years duration and longstanding otological and 
vestibular complaints.  His referring doctors suggest pain 
management to address behavioral and psychophysiological 
components to the veteran's chronic headache.  His chief 
complaint was dizziness, nausea, headache and frustration.  
The veteran described a history of vestibular dysfunction 
while in the military.  In spite of the veteran's attempts to 
obtain a medical statement linking his headaches to his 
chronic hearing and vestibular complaints, the examiner 
indicated that he had no specific opinion regarding this, and 
noted that apparently neurology and ENT had been unable to 
document a specific interrelationship either.  

In April 1999, the veteran was evaluated by J. Shim, M.D., 
with complaints of pain depression, irritability, fatigue, 
loss of mental concentration and nausea.  He was under 
treatment for diabetes mellitus, dizziness, tinnitus, 
impaired hearing, headache, pituitary adenoma, nausea, 
vomiting, acromegaly and impotence.  He indicated that he 
could not take any noise on the job.  The impressions were 
depression due to deafness, tinnitus, vertigo, headache and 
hypersomnia.

In June 1999, the veteran underwent an electroencephalogram 
to rule out seizure disorder as the cause of certain 
transient neurologic symptoms that he had experienced over a 
number of years.  The impression was normal EEG awake and 
drowsy.

An August 1999 statement from Dr. Shim stated that the 
veteran was disabled and was unable to hold a job due to 
vestibular dysfunction with vertigo, deafness and depression.  
A statement from Dr. Shapiro stated that the veteran was 
totally disabled.  His disability was described as 
multifactorial stemming primarily from longstanding 
difficulty with vertigo, hearing loss and compounded by 
significant difficulties with headaches, nausea, fatigue and 
intermittent difficulties sleeping.  He also had significant 
osteoarthritis and diabetes mellitus which was diet 
controlled.

A March 2000 medical assessment by R. Rattan rendered in 
conjunction with the veteran's claim for disability benefits 
from the Social Security Administration (SSA) notes that the 
veteran had become completely immersed in his physical 
symptoms which he believed were due to a disabling medical 
condition.  Diagnostic studies and physical examinations had 
not found an absolute etiology for his symptoms of dizziness, 
weakness, falling episodes, etc.  It was suspected that many 
of his physical problems were psychogenic in origin.

In December 2004, the veteran was provided a VA mental 
disorders examination to determine the etiology of his mental 
disorder, and whether it was related to service or his 
vestibular disorder.  The examiner indicated that she 
reviewed the claims file, including all the prior 
examinations and medical evidence, as well as the veteran's 
claims history.  The complete history was elicited by the 
examiner, and the veteran provided a complete mental 
examination.  The examiner concluded that the veteran clearly 
related his depressive feelings to vestibular dysfunction 
rather than due to impaired hearing or tinnitus.  "It is at 
least as likely as not that the veteran's claims of major 
depression are related to vestibular dysfunction and not to 
service connected disabilities of impaired hearing and 
tinnitus." 

The veteran was provided a VA ear disease examination in 
December 2004 to address the veteran's claims of a medical 
link between his vestibular dysfunction, and service.  The 
examiner indicated that he made a careful review of the 
extensive claims file, noting several things, including an 
audiological examination in May 1994 where the physician 
stated that there was no vertigo, but a little bit of 
lightheadedness.  He noted the record in service in 1962 of 
deep headaches and possible seizures with loss of 
consciousness after an explosion, but noted that there was no 
definite documentation of head trauma.  He also noted that in 
1963 there was a note of a complaint of band type headaches 
with dizziness.  In October 1998, an ENG showed no normal 
vestibular function on the right ear.  

Currently, on examination the veteran stated that he had 
dizziness two times a month lasting for one to two hours and 
that he used a cane occasionally for his imbalance.  
Regarding the veteran's vestibular dysfunction, the examiner 
noted that the veteran's complaints did not seem to start 
until many years after service, and were denied in 1966 and 
1994, with just a couple of complaints of mild dizziness 
noted.  This may have been a progressive loss of vestibular 
function, but it was impossible to say at what point this 
started.  Apparently, there was no significant vertigo at 
that time or immediately after the acoustic and blast trauma 
as there was hearing loss.  Therefore, he could not say that 
the veteran's vestibular dysfunction was related to the 
acoustic trauma without resorting to speculation.  

The veteran's claims of depression, 
nausea, vomiting, sweating, fatigue, loss 
of stamina, and inability to concentrate 
certainly could be related to his 
vestibular dysfunction.  A patient who 
has poor balance and who falls and 
injures himself could develop secondary 
symptoms because of this even 
psychologically.  However, once again 
after careful review of the [veteran's] 
entire extensive [claims file], I cannot 
definitely relate the vestibular 
dysfunction that he clearly has now with 
the incident in [service].  [There] just 
doesn't seem to be any extensive 
documentation of severe vertigo that far 
back. 

II.  Legal Criteria for Establishing Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
psychoses, and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Analysis

	A.  VCAA - The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection and for unemployability in the January 
2000 rating decisions, a May 2000 statement of the case 
(SOC), and in supplemental statements of the case (SSOC) 
issued in August 2000, September 2001, and April 2005 as well 
as letters sent to the veteran in February 2001 and again in 
November 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the November 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in April 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained all relevant records of treatment identified by the 
veteran, including his service medical records, VA medical 
records, records from the Social Security Administration 
(SSA) and private treatment records.  VA examinations were 
provided the veteran in December 2004.  He was provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, but he declined.

He has not referenced any unobtained evidence that might 
substantiate his claims or that might be pertinent to the 
bases of the denial of these claims.  There is sufficient 
evidence to decide the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

      B.  Decision

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

Further, the Board notes that the veteran's period of active 
duty from April 1963 to April 1965 was preceded by a period 
of active duty for training.  Active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2005).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

The veteran is claiming essentially that he has vestibular 
dysfunction from acoustic trauma in service.  Vestibular 
dysfunction is not shown during service or in the first 
postservice year.  Although he complained of dizziness twice 
during service, the first time in July 1963 associated with a 
headache, and later in May 1964 following a vaccination, 
neither episode resulted in a diagnosis of vestibular 
dysfunction and there was no abnormality noted on examination 
at separation.  Significantly, on VA examination in June 1966 
more than a year following his discharge he specifically 
denied any history of vertigo.  

The earliest evidence of any vestibular dysfunction is many 
years following service.  Although the veteran has submitted 
copies of medical treatises, including medical information 
from the internet and selections from medical textbooks, this 
information is too general to provide a link between his 
current vestibular dysfunction and active service.  

Although a November 1998 letter from Dr. Kidder discusses the 
possibility of a link between the veteran's vestibular 
dysfunction and head trauma, this link is entirely 
speculative and based on the veteran's history as reported to 
the examiner.  This is evident from Dr. Kidder's statement 
that he did not have complete information and was trying to 
reconstruct a plausible explanation for the veteran's 
symptoms.  The Court has made clear that a medical opinion 
based on a history furnished by the veteran and unsupported 
by the clinical evidence is of low or limited probative 
value.  Curry v. Brown, 7 Vet . App. 59, 68 (1994).  As 
clearly stated by the Court, without a thorough review of the 
record, an opinion regarding etiology can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

The most probative evidence of whether the veteran's 
vestibular dysfunction is related to service is the December 
2004 VA examination which was conducted to address the 
veteran's claim of a medical link between his vestibular 
dysfunction and service, and was made following a complete 
review of the claims file to include the veteran's medical 
records.  The examiner concluded that the veteran's 
complaints did not seem to start until many years after 
service.  Regarding the veteran's claim that his vestibular 
dysfunction was the result of acoustic trauma, the examiner 
noted that there was no significant vertigo at the time or 
immediately after the acoustic and blast trauma.  Therefore, 
he could not say that the veteran's vestibular dysfunction 
was related to acoustic trauma.  

Regarding the veteran's claims for service connection for 
dizziness, nausea and vomiting, sweating, fatigue, loss of 
stamina and inability to concentrate, the veteran has 
specifically claimed that these are all due to his vestibular 
dysfunction and should therefore be service connected.  
First, the Board notes that while it has characterized each 
of these as separate issues, to more accurately represent the 
veteran's specific claims, these more nearly represent 
symptoms of disability rather than actual disabilities.  In 
any case, while the medical evidence supports the veteran's 
contention that these are symptoms of his vestibular 
dysfunction, because his vestibular dysfunction is not 
service connected, they may not be service connected 
secondary to a nonservice connected disability.  38 C.F.R. 
§ 3.310 (2005).  Further, the competent medical evidence does 
not show, and the veteran does not contend that each of these 
symptoms were incurred directly in service.  38 C.F.R. 
§ 3.303.  

As for the veteran's claim for service connection for major 
depression, the only notation of any psychiatric disorder is 
during the veteran's period of ACTUDRA in June 1962 when he 
was diagnosed with an anxiety reaction.  There was no 
subsequent notation in the service medical records regarding 
any psychiatric disorder including on examination in November 
1962 on release from his period of ACTUDRA, and during his 
entire period of active duty.  As such, the June 1962 anxiety 
reaction was not chronic, there is no continuity of 
symptomatology, and a psychiatric disorder is not shown in 
the first postservice year.  38 C.F.R. §§ 3.303. 3.307, 
3.309.  The earliest diagnosis of depression is not until 
many years following service and there is no medical evidence 
linking any psychiatric disorder to active service.  In the 
December 2004 mental disorders examination, the examiner 
noted that the veteran clearly related his depressive feeling 
to vestibular dysfunction rather that to any service 
connected disability and therefore, it was at least as likely 
as not that the veteran's claims of major depression were 
related to vestibular dysfunction rather than to his service 
connected disabilities of hearing loss and tinnitus.  As 
noted above, because the veteran's vestibular dysfunction is 
not service connected, he may not be service connected for 
depression secondary to a nonservice connected disability.  
38 C.F.R. § 3.310 (2005).

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his disorders; however, this is 
not competent evidence to show that his disorders are related 
to service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged that the veteran has the necessary 
medical training or knowledge to comment on the etiology of 
his medical disorders.  

The Board notes that the fact that the veteran's own account 
of the etiology of his disabilities was recorded in his 
medical records is not sufficient to support the claim.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The competent medical evidence of record does not show that 
the veteran had vestibular dysfunction or a chronic 
psychiatric disorder during service or in the first 
postservice year.  The evidence does not relate either a 
vestibular dysfunction or a psychiatric disorder to service 
or a service connected disability.  With regard to the claims 
of dizziness, nausea and vomiting, sweating, fatigue, loss of 
stamina and inability to concentrate, these are shown to be 
symptoms of, and related to, his nonservice connected 
vestibular dysfunction.  The preponderance of the evidence is 
against the claims for service connection for vestibular 
dysfunction, a major depression, dizziness, nausea and 
vomiting, sweating, fatigue, loss of stamina and inability to 
concentrate.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for vestibular dysfunction is denied.

Service connection for major depression is denied.

Service connection for dizziness is denied.

Service connection for nausea and vomiting is denied.

Service connection for sweating is denied.

Service connection for fatigue is denied.

Service connection for loss of stamina is denied.

Service connection for inability to concentrate is denied.


REMAND

In May 2004, the Board remanded the claim for VA examinations 
to include medical opinions on whether the veteran's claimed 
disabilities were related to service.  With regard to the 
veteran's claim for service connection for headaches, the 
veteran was provided a general medical examination in 
December 2004 addressing this issue.  The claims file was 
reviewed.  The examiner noted that in 1962, the veteran 
sustained a closed head trauma as a result of an explosion.  
After the explosion, he developed headaches, dizziness, 
nausea and some right ear hearing loss.  In 1963 during 
training with heavy artillery, these symptoms, including 
headache, were noted to have been made worse and over the 
years have progressed leading to multiple falls and again 
head trauma.  The diagnosis was migraine headaches 
posttraumatic associated with vertigo.  This diagnosis is 
unclear on the etiology of the veteran's headache disorder.  
The report of examination should be returned to the examiner 
with a request to provide an opinion on whether it is at 
least as likely as not that the veteran's headaches are 
related to service.  

With regard to the TDIU claim, this issue is, in part, 
intertwined with the issue of entitlement to service 
connection for headaches and should be readjudicated 
following completion of further development required by this 
remand.  

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the December 2004 
VA examination, Dr. J. Luchesi, if 
available, for preparation of an 
addendum.  If unavailable, another 
examiner may provide the requested 
opinion.  The veteran need not be 
reexamined unless the examiner determines 
that it is necessary to render the 
opinion.  The examiner should provide an 
opinion on whether the veteran's headache 
disorder is at least as likely as not 
related to service.  If the answer is in 
the affirmative, the examiner is 
requested to identify the premise of this 
opinion, for example whether it is based 
solely on the veteran's account of head 
trauma and aggravation during service as 
related to the examiner.  Return the 
claims file to the examiner for review 
prior to preparation of the addendum.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for headaches and 
entitlement to TDIU.  If the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case (SSOC), which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the April 2005 SSOC.  A reasonable period 
of time for a response should be 
afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 
 
 
 
 

